t c memo united_states tax_court stephen hayden petitioner v commissioner of internal revenue respondent docket no filed date saul a bernick and neal j shapiro for petitioner helen h keuning for respondent memorandum opinion jacobs judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax under sec_6651 for and as follows all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure deficiency dollar_figure dollar_figure year addition_to_tax sec_6651 dollar_figure dollar_figure after concessions by the parties the issue remaining for decision is whether disability benefits received by petitioner in and from unum life_insurance co of america unum are excludable from his gross_income pursuant to sec_105 for reasons set forth herein we hold they are not background the parties submitted this case fully stipulated without trial pursuant to rule the facts stipulated by the parties are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when the petition in this case was filed petitioner resided in carson city nevada from petitioner was employed as the chief_executive_officer of calera recognition systems calera in date calera contracted for a group long-term disability insurance_policy through unum the unum policy for the benefit of its employees under the unum policy unum agreed to respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 petitioner concedes that he failed to report properly a dollar_figure state tax_refund for as income on his federal tax_return calera ceased conducting business sometime in pay a monthly benefit provided it received proof that the insured employee was disabled as relevant in this case under the unum policy the terms disability and disabled meant that because of injury or sickness the insured could not perform any of the material duties of his regular occupation or while able to perform at least one but not all of the material duties of his regular occupation on a part-time or full-time basis the insured was earning not more than percent of his indexed predisability earnings under the unum policy if an insured employee provided proof of continued disability and regular attendance of a physician unum agreed to pay the monthly benefit for the period of disability following a 90-day elimination period the monthly benefit could neither exceed the insured employee’s amount of insurance nor be paid for a period longer than the maximum benefit period the amount of insurance was percent of the insured employee’s basic monthly earnings not to exceed the maximum monthly benefit less other income benefits the maximum monthly benefit was dollar_figure the minimum monthly benefit was the greater of dollar_figure or percent of the monthly benefit before deductions for other income benefits if an insured employee earned more than percent of his pre-disability monthly earnings in his regular occupation or another occupation then the monthly benefit was to be reduced but not below the minimum benefit by the excess of the monthly benefit plus the insured employee’s earnings over his her pre-disability earnings the maximum benefit period was determined by the insured employee’s age at disability as follows age at disability maximum benefit period less than and over to age mos mos mos mos mos mos mos mos mos mos if a disability was caused by mental illness alcoholism or drug abuse the benefit period generally could not exceed months calera paid the premium under the unum policy petitioner was not required to pay any portion of the premium or to make contributions in order to be covered under the unum policy petitioner was not required to include and did not include any portion of the premium payment in his gross_income in date petitioner suffered a severe neurological impairment that prevented him from engaging in any gainful if an insured employee continued to be disabled and became confined in a hospital or institution after the 24-month period and for at least consecutive days the monthly benefit was payable during the confinement employment on date petitioner filed a claim with unum for monthly disability benefits initially unum refused to pay petitioner’s disability claim for lack of medical documentation establishing that petitioner suffered a loss of function petitioner filed an administrative appeal unum eventually reversed its initial decision and approved petitioner’s disability claim on date unum paid petitioner a lump sum of dollar_figure for benefits owed from date to date in addition to the lump-sum payment on date petitioner began receiving monthly disability payments of dollar_figure petitioner received benefits totaling dollar_figure in and dollar_figure in on his and federal tax returns petitioner reported the dollar_figure rounded received from unum in and the dollar_figure rounded received in as non-taxable sick_pay petitioner filed both his and tax returns in date although unum paid petitioner the disability payments in and petitioner disputed the amount of the monthly benefit he was entitled to receive while unum paid petitioner dollar_figure per month in and petitioner demanded monthly benefits of dollar_figure petitioner filed suit against unum in state court on date petitioner and unum settled their dispute and the suit was dismissed on date the state court settlement had no effect on the amount petitioner had received from unum in or discussion gross_income includes all income from whatever source derived sec_61 generally amounts received through accident_or_health_insurance for personal injuries or sickness are excluded from gross_income under sec_104 unless the amounts are either attributable to contributions by the employer that were not includable in the gross_income of the employee or paid_by the employer if amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are either attributable to contributions by the employer that were not includable in the gross_income of the employee or paid_by the employer then the amounts are specifically included in the employee’s gross_income under sec_105 four conditions must be met for sec_105 to apply see kees v commissioner tcmemo_1999_41 first the amounts must be received through accident_or_health_insurance second the amounts must be for personal injuries or sickness third the amounts must be attributable to contributions made by the employer and fourth the employer’s contributions must not have been includable in the employee’s gross_income in the instant case petitioner received dollar_figure in and dollar_figure in from unum under the unum policy an accident_or_health_insurance plan petitioner received the benefits for a disability caused by a severe neurological impairment a personal injury or illness that he suffered beginning in date the benefits were attributable to contributions made by calera petitioner’s employer and the contributions were not included in petitioner’s gross_income thus in the situation involved herein all four conditions of sec_105 have been met sec_105 however excludes from gross_income amounts described in a if the amounts constitute payment for permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer employee and the payments are computed with reference to the nature of the injury and without regard to the period the taxpayer employee is absent from work the legislative_history of sec_105 illustrates the distinct character of both the nature-of-the-injury and the absence-from-work requirements of the statute s rept 83d cong 2d sess provides the following example to illustrate the kind of payments excludable from gross_income under sec_105 assume that under the plan of an employer payments equal to percent of annual compensation are made to employees for loss of a leg the dollar_figure employee would therefore receive a payment of dollar_figure and the dollar_figure employee would receive a payment of dollar_figure these amounts would be excludible from gross_income if under the plan they are payable regardless of the period that the employee is absent from work in 814_f2d_1304 9th cir affg tcmemo_1985_25 the u s court_of_appeals for the ninth circuit to which an appeal of a decision in this case would lie described the exception provided in sec_105 and its purpose as follows sec_105 excludes from gross_income certain payments under accident and health_plans that do not resemble income while including those that do sec_105 is a mechanism for accomplishing this purpose it excludes from gross_income only those amounts of accident_and_health_insurance payments that are computed with reference to the nature of the taxpayer's injury only these payments are compensation_for the permanent loss or loss of use of a member or function of the body or permanent disfigurement and as such do not resemble income on the other hand sec_105 includes in income amounts that vary according to the amount of time an employee is absent from work these amounts resemble income in that they tend to compensate a person for lost wages to accomplish the congressional purpose of excluding only those payments that compensate for permanent losses of bodily function the nature-of-the-injury requirement is best read to require that benefits vary according to the type and severity of a person's injury only then are the payments and the injury sufficiently related to reflect the compensatory purpose required by sec_105 thus amounts received as accident_or_health_insurance benefits may be excluded from gross_income under sec_105 only if paid_by a plan that varies the amount of payment according to the type and severity of the injury suffered by the employee id benefits are not excludable under sec_105 if the plan does not compute the amount of its payments with reference to the nature of the injury id to exclude from income amounts described in sec_105 sec_105 first requires that the taxpayer prove that the amount received is payment for the permanent loss or loss of use of a member or function of the body or permanent disfigurement of the taxpayer sec_105 see also 703_f2d_346 9th cir next the taxpayer must show that the amount received is computed with reference to the nature of the injury without regard to the period the employee is absent from work sec_105 the parties agree that the payments petitioner received from unum in and constitute payments for his permanent loss or use of a member or function of his body within the meaning of sec_105 the parties disagree as to whether the payments were computed with reference to the nature of the injury without regard to the period petitioner was absent from work as required by sec_105 in the case before us unum agreed to pay the monthly benefit for the period of disability following a 90-day elimination period the unum policy provided that petitioner’s monthly disability benefit would be based on percent of petitioner’s salary at the time of the disability up to the maximum dollar_figure regardless of the nature of the injury or illness although the amount of the monthly benefit could not exceed the maximum benefit or be less than the minimum benefit the amount of the monthly benefit was not affected by the severity or nature of the illness or injury that caused the employee’s disability payments from a disability plan do not qualify for the sec_105 exclusion if the payments are the same regardless of the nature and severity of the particular injuries causing the disabilities 72_tc_715 under the unum policy an employee who was disabled because he had lost a leg was entitled to the same benefits as one who was disabled because he had lost both legs another limb or his sight suffered kidney failure or had a heart attack or a stroke such payments are not based upon the type and severity of the injury as required by sec_105 colton v commissioner tcmemo_1995_275 petitioner contends that the benefits were computed by reference to the nature of the injury because the unum policy distinguished between physical injury or illness and mental illness we disagree the monthly benefit for a total disability caused by mental illness did not differ from the monthly benefit for a total disability caused by physical injury the benefit period and thus the total benefit for a disability caused by mental illness could be shorter than the benefit period for a disability caused by a physical illness or injury only if the employee was under age when he she became disabled and did not return to work within months we do not believe that such payments are based upon the type and severity of the injury as required by sec_105 furthermore here petitioner’s total disability benefit was not calculated simply by virtue of his sustaining an injury rather it was contingent upon his absence from his job payments that are designed to replace the income an employee has lost due to disability rather than to compensate for the injury itself cannot be said to be computed without regard to the length of time the employee was absent from work beisler v commissioner supra pincite armstrong v commissioner tcmemo_1993_579 sec_105 requires that the amount of the benefit be calculated with reference to the nature of the particular injury and that the amount not vary according to whether the injured taxpayer retired immediately after the injury returned to work after some recuperation period or returned to work immediately see s rept 83d cong 2d sess accompanying h_r which was enacted as internal_revenue_code of ch 68a stat sec_1_105-3 income_tax regs in the case at hand the monthly benefit to a totally disabled_employee under the unum policy spans a period beginning days after he first becomes unable to work and ending when he is able to work had petitioner been out of work for a period sufficient to collect a monthly benefit and then returned to full duties he still would have been paid under the terms of the unum policy for the period of his absence it is difficult to conceive how the monthly benefit could be more closely tailored to an employee’s period of absence from work armstrong v commissioner tcmemo_1993_579 supra payments under the unum policy are designed to replace the income an employee lost due to disability and are computed with regard to the employee’s absence from work the unum policy plainly did not compute the amount of payments with reference to the nature of the injury nor did it award benefits without regard to the period the employee was absent from work we conclude therefore that the benefits are not excluded from income under sec_105 we have considered various arguments made by petitioner not discussed above and have not found them persuasive to reflect the foregoing and the parties’ concessions decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the additions to tax under sec_6651
